Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Salahieh et al. (US 7,748,389). Salahieh discloses a method for delivering an implantable prosthetic valve to a patient’s hart, the method comprising providing a prosthetic valve (450; figs. 15a-h; figs. 18a,b), the prosthetic valve comprising an expandable frame (470) with a plurality of anchor tabs (472,474), delivering the prosthetic valve to the heart, and radially expanding the expandable frame into engagement with the heart, wherein radially expanding comprises selectively expanding a first (474) of the plurality of anchor tabs (fig. 18a) and then selectively expanding a second (472) of the plurality of anchor tabs after expansion of the first of the plurality of anchor tabs (fig. 18b) (see col. 13, ll. 22-65; col. 14, line 52-col. 15, line 15).
Regarding claim 2, Salahieh discloses a prosthetic valve (450) configured to be implanted in a patient’s heart, the valve comprising an expandable frame (470) comprising a plurality of anchor tabs (472, 474), an expanded configuration (fig. 18b) and a collapsed configuration (fig. 15a). In the expanded configuration, the prosthetic valve is configured to engage the heart. In the collapsed configuration, the valve is configured to be delivered to the heart (via delivery system 410). A first (474) of the plurality of anchor tabs is configured to radially expand first (see fig. 18a), and a second (472) of the plurality of anchor tabs is . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,308,087. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant invention is merely broader than claim 1 of ‘087 and is therefore “anticipated” by claim 1 of ‘087. Regarding the limitations found in claim 1 of ‘087 which are not found in claim 2 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,713,529. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant invention is merely broader than claim 1 of ‘529 and is therefore “anticipated” by claim 1 of ‘529. Regarding the limitations found in claim 1 of ‘529 which are not found in claim 1 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,537,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant invention is merely broader than claim 1 of ‘422 and is therefore “anticipated” by claim 1 of ‘422. Regarding the limitations found in claim 1 of ‘422 which are not found in claim 1 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 11/18/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771